Citation Nr: 1300038	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  10-29 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine at L3-4, currently rated as 40 percent disabling to include the matter of whether a reduction from a 60 percent disability rating was proper.

2.  Entitlement to an increased rating for post-traumatic stress disorder (PTSD), currently rated as 30 percent disabling.

3.  Entitlement to an increased rating for left knee arthritis with a history of patellofemoral pain syndrome, currently rated as 10 percent disabling.

4.  Entitlement to a compensable rating for eczema of the hands, back, and buttocks.

5.  Entitlement to a compensable rating for alopecia areata.

6.  Entitlement to a compensable rating for migraine headaches.

7.  Entitlement to a compensable rating for left foot bunion, status post- bunionectomy.

8.  Entitlement to a compensable rating for right foot bunion.

9.  Entitlement to an increased rating for chondromalacia patella of the right knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to March 1981; from November 1982 to November 1986; and from May 1989 to July 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a November 2008 rating decision, the RO granted a temporary total rating for service-connected right knee disability based on surgical or other treatment necessitating convalescence.  The 100 percent rating was assigned from August 21, 2008 through September 30, 2008.  A 10 percent rating was assigned effective October 1, 2008.  The Veteran appealed that 10 percent rating.  

In a December 2009 rating decision, in pertinent part, the RO proposed to decrease the assigned 60 percent rating for degenerative disc disease of the lumbar spine at L3-4; and also denied increased ratings for PTSD, left knee disability, eczema, alopecia areata, migraine headaches, and bunions of the left and right foot.  In a July 2009 rating decision, the rating for the lumbar spine disability was decreased to 40 percent effective October 2010.  The Veteran appealed all of these rating issues.  

In June 2011, the RO granted a total disability rating based on individual unemployability (TDIU), effective August 2009.  In a July 2011 statement, the Veteran's attorney indicated that the RO had failed to assign the proper effective date for the award of TDIU. In October 2011, the RO awarded an earlier effective date for TDIU as of May 27, 2009.  In a subsequent statement, received in October 2011, the Veteran's attorney indicated that the assignment of a May 2009 effective date for TDIU ". . .would resolve the issue of effective date. . ." Therefore, there is no remaining controversy as to this matter. 

The issue of entitlement to an increased rating for chondromalacia patella of the right knee is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

On January 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's authorized representative that a withdrawal of his appeal is requested as to the issues of an increased rating for degenerative disc disease of the lumbar spine at L3-4, to include the matter of whether a reduction from a 60 percent disability rating was proper; an increased rating for PTSD; an increased rating for left knee arthritis with a history of patellofemoral pain syndrome; a compensable rating for eczema of the hands, back, and buttocks; a compensable rating for alopecia areata; a compensable rating for migraine headaches; a compensable rating for left foot bunion, status post- bunionectomy; and a compensable rating for right foot bunion.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran though his representative have been met as to the issues of an increased rating for degenerative disc disease of the lumbar spine at L3-4, to include the matter of whether a reduction from a 60 percent disability rating was proper; an increased rating for PTSD; an increased rating for left knee arthritis with a history of patellofemoral pain syndrome; a compensable rating for eczema of the hands, back, and buttocks; a compensable rating for alopecia areata; a compensable rating for migraine headaches; a compensable rating for left foot bunion, status post- bunionectomy; and a compensable rating for right foot bunion.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted, in a December 2009 rating decision, in pertinent part, the RO denied increased ratings for PTSD, left knee disability, eczema, alopecia areata, migraine headaches, and bunions of the left and right foot.  The July 2009 rating decision, the rating for the lumbar spine disability was decreased to 40 percent effective October 2010.  A notice of disagreement was received as to the ratings.  In  2011, the Veteran was issued a statement of the case.

In July 2011, the Veteran's substantive appeal was received as to the issues of an increased rating for degenerative disc disease of the lumbar spine at L3-4, to include the matter of whether a reduction from a 60 percent disability rating was proper; an increased rating for PTSD; an increased rating for left knee arthritis with a history of patellofemoral pain syndrome; a compensable rating for eczema of the hands, back, and buttocks; a compensable rating for alopecia areata; a compensable rating for migraine headaches; a compensable rating for left foot bunion, status post- bunionectomy; and a compensable rating for right foot bunion.  

In correspondence received January 9, 2012, the Veteran's representative, on his behalf, requested a withdrawal of the substantive appeal.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn his appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to the issues of an increased rating for degenerative disc disease of the lumbar spine at L3-4, to include the matter of whether a reduction from a 60 percent disability rating was proper; an increased rating for PTSD; an increased rating for left knee arthritis with a history of patellofemoral pain syndrome; a compensable rating for eczema of the hands, back, and buttocks; a compensable rating for alopecia areata; a compensable rating for migraine headaches; a compensable rating for left foot bunion, status post- bunionectomy; and a compensable rating for right foot bunion, and the appeal as to these issues is dismissed.


ORDER

The issue of entitlement to an increased rating for degenerative disc disease of the lumbar spine at L3-4, currently rated as 40 percent disabling to include the matter of whether a reduction from a 60 percent disability rating, is dismissed.

The issue of entitlement to an increased rating for PTSD, is dismissed.

The issue of entitlement to an increased rating for left knee arthritis with a history of patellofemoral pain syndrome, is dismissed.

The issue of entitlement to a compensable rating for eczema of the hands, back, and buttocks, is dismissed.

The issue of entitlement to a compensable rating for alopecia areata, is dismissed.

The issue of entitlement to a compensable rating for migraine headaches, is dismissed.

The issue of entitlement to a compensable rating for left foot bunion, status post- bunionectomy, is dismissed.

The issue of entitlement to a compensable rating for right foot bunion, is dismissed.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

In a statement received in January 2012,  the Veteran indicating he was withdrawing from appellate review the issues that were perfected via a July 2011 substantive appeal. The matter of entitlement to an increased rating for chondromalacia patella of the right knee was not addressed in the July 2011 substantive appeal.  The Veteran perfected his appeal in July 2010.  The Board does not consider the issue of an increased rating for chondromalacia patella of the right knee withdrawn.  However, on remand, the RO/AMC should clarify that matter with the Veteran and his representative given the October 2011 letter which suggests that he may consider all pending appeals resolved given the award of TDIU.

Subsequent to the issuance of the June 2010 statement of the case on the increased rating for the right knee issue, additional evidence was added to the claims file in the form of a decision of the Social Security Administration (SSA), which granted the Veteran's claim for those benefits in January 2011, in part due to his right knee disability.  Since the Veteran was last examined by VA years ago, the Board finds that a current VA examination is in order as it is suggested that his disability level has increased.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the United States Court of Appeals for Veterans Claims (the Court) determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); see, as well, VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact  the Veteran and his representative and determine if they are pursuing the appeal as to the issue of an increased rating for chondromalacia patella of the right knee.  

2.  If the appeal is continued, schedule the Veteran for a VA examination for the purpose of determining the nature and extent of the Veteran's service-connected right knee disability.  The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  Any indicated tests, including x-rays if indicated, should be accomplished.  

The examiner should perform range of motion and state the Veteran's range on flexion and extension and if he has pain on either movement.  The examiner should indicate if the Veteran has recurrent subluxation or instability and, if so, if it is slight, moderate or severe.  

The examiner should also, in accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995), indicate whether the service-connected right knee disability is productive of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any additional limitation of motion or additional functional loss.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  If the examiner is unable to offer an opinion as to the nature and extent of any additional disability during a flare-up, that fact must be so stated.  

The examiner should indicate if the Veteran had a dislocated semilunar cartilage, and, if so, if he also has frequent episodes of locking, pain, and effusion in the joint.  

The examiner should indicate if the Veteran has ankylosis of the knee.  

The complete examination findings, along with the complete rationale for all opinions expressed, should be clearly set forth in the examination report.

3.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.  

4.  The AMC should then readjudicate the claim on appeal in light of all of the evidence of record, including the recent SSA decision as well as any evidence added in conjunction with this Remand.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


